Title: Coroner’s Inquest, [13 July–2 August 1804]
From: Burger, John
To: 



[New York, July 13–August 2, 1804]



City & County of Newyork
}
ss
An Inquisition Indented taken for the People of the State of Newyork


At the third Ward of the City of Newyork in the County of Newyork, the thirteenth day of July in the year of Our Lord One thousand Eight hundred and four, and Continued by adjournment until the Second day of August in the year Aforesaid, before me John Burger Coroner for the Said City and County of Newyork, On View of the body of Alexander Hamilton, then and there to wit on the Said thirteenth day of July in the year last aforesaid, at the Ward City and County aforesaid lying dead, Upon the Oath of Alexander Anderson, George Minuse, John A Hardenbrook, Peter Bonnett, Elam Williams, John Coffin, John Mildeberger, David A Brower, David Lydig, Abraham Bloodgood, James Cummings, Amos Curtis, Isaac Burr Benjamin Strong and John D Miller
Good and Lawful men of the Said City and County of New york, duly chosen and Who being then and there duly sworn and Charged to enquire for the People of the State of Newyork, When Where how and by What means the said, Alexander Hamilton, Came to his death, do Upon their Oath say that Aaron Burr, late of the Eighth Ward of the Said City in the Said County Esquire and Vice President of the United States, not having the fear of God before his eyes, but being moved and seduced by the Instigation of the devil, on the eleventh day of July in the year last aforesaid, with force and Arms, in the County of Bergen and State of New Jersey in and upon the Said Alexander Hamilton in the peace of God and of the people, of the Said State of New Jersey, then and there being, feloniously wilfully and of his Malice aforethought, did make an Assault, and that the Said Aaron Burr, a Certain Pistol of the Value of One Dollar Charged and loaded with Gun powder and a leaden bullet Which he the Said Aaron Burr, then and there had and held in his right hand, to, at, and against the right-Side of the Belly of the Said Alexander Hamilton did then and there shoot off and discharge, by means Whereof he the Said Aaron Burr feloniously Wilfully and of his Malice aforethought, did then and there give unto him the Said Alexander Hamilton, With the leaden bullet aforesaid, so as Aforesaid Shot off and discharged out of the Pistol Aforesaid by the force of the Gun powder aforesaid upon the right Side of the belly of him the said Alexander Hamilton a little above the Hip, one mortal Wound, penetrating the Belly of him the Said Alexander Hamilton of Which said mortal wound he the Said Alexander Hamilton, from the Said Eleventh day of July in the year aforesaid, until the twelfth day of July, in the Same year, as well in the County of Bergen in the State of New Jersey, aforesaid, as also at the Eighth Ward of the City of New york in the County of Newyork aforesaid, did languish and languishing did live; on Which twelfth day of July in the Said year the Said Alexander Hamilton at the Said Eighth Ward of the said City in the Said County of New york, of the mortal wound aforesaid died, and the Jurors aforesaid on their Oath Aforesaid do further say that William P Van Ness late of the first Ward of the City of Newyork in the County of Newyork aforesaid Attorney at Law, and Nathaniel Pendleton late of the Same place Counsellor at Law, at the time of Committing the felony and Murder Aforesaid feloniously, wilfully and of their Malice aforethought ware present, abetting aiding assisting Comforting and maintaining the said Aaron Burr to kill and murder the Said Alexander Hamilton in manner aforesaid, And so the Jurors aforesaid upon their Oath aforesaid do say the Said Aaron Burr and the Said William P Van Ness and Nathaniel Pendleton him the Said Alexander Hamilton in Manner and by the Means aforesaid, feloniously Wilfully and of their Malice Aforethought, did kill and Murder against the peace of the People of the State of New York and their Dignity.
In Witness Whereof as Well the aforesaid Corner as the Jurors aforesaid have to this Inquisition put their seals on the Second day of August and in the year One thousand Eight hundred and four and at the place aforesaid.

John Burger coroner
Alexnd Anderson
Geo. Minuse
John A Hardenbrook
Peter Bonnett
Elam Williams

John Coffin
John Mildeberger
David A Brower
David Lydig
Abm. Bloodgood
James Cummings
Amos Curtis
Isaac Burr
Benj Strong
J. D. Miller

